Interim Decision #2612

MATTER OF STEVENS

In Deportation Proceedings
A-21170480

Decided by Board August 81, 1977

(2) Operations Instruction 242. (a(28) published April 27, 1977, which sets forth Service
Policy not to seek the deportation of aliens convicted of simple possession of a minimal
amount of marihuana, applies only to aliens lawfully admitted for permanent residence.
‘This operations instruction doos not apply to nonimmigrant aliens.

CHARGE:

Order: Act of 1952—Section 241(a)(12) [8 U.S.C. 1251(a)(11)}_ Convicted of a violation
vf law ur segulatiun relating ly die Mlicly possession of hashish,

ON BEHALF OF RESPONDENT: Ronald T. Mitchell, Esquire
P.O, Box 696
St. Thomas, Virgin Islands 00801

BY; Milhollan, Chairman; Wilson, Maniatis, and Appleman, Board Members

The case is before us on motion of the Service requesting that we
reconsider our decision dated April 27, 1977, in which we remanded the
record to the immigration judge. The primary basis for our decision was
our understanding that it was tho procont Sorvico policy not to occk the
deportation of aliens convicted of simple possession of a minimal amount
of marihuana.! Therefore, as the record did not contain information on
the amount of hashish involved, we remanded. The Service now con-
tends that its aforementioned policy does not pertain to nonimmigrants,
but solely to lawful permanent residents.

‘We recognize that the respondent was admitted to the United States
as a nonimmigrant temporary worker vu April 18, 1974, and that he
received extensions until April 11, 1977. As we noted in our prior
decision, the date given for the respondent’s conviction on the Order to
Show Cause was not the same as the date on his record af conviction.
Hfowever, the respondent clearly admitted the truth of all of the allega-
tions contained in the Order to Show Cause (Tr. p. 8 & 4) and he was

‘ See the Service’s Operations Instructions, 0.1. 242.1(a)(28), as amended April 27,
1977.

333
Interim Decision #2612

represent ed by counsel at the deportation hearing. Therefore, the re-
spondent was correetly found deportable by clear, convincing and un-
equivocal evidence.

The respondent is clearly deportable within the meaning of section

241(a\(11) of the Act regardless of the amoumt’of hashish involved.
Jnasmuch as the Service has taken the posiliun that this respondent
does not fall within the aforementioned policy of the Service, because he
is not a lawful permanent resident, no purpose would be served in
remanding the record for a redotermination in light af this policy.

We note that the statement of Service policy presents no hard and
fast relief from deportation and we have no authority to review a
decision by the Service refusing to either defer the issuance of an Order
to Show Cause? or to stay deportation.*

Accordingly, the motion will be granted and the appeal dismissed.

ORDER: The motion for reconsideration is granted.

FURTHER ORDER: The appeal is dismissed.

 

2 See Mettter of Lennon, Interim Decision 2304 (BLA 1974); Matter of Merced, 141. & N~
Dew. G41 CRIA 1074); Matter af Callaves, 14 T. & N. Dec. 250 (BIA 1972); Matter of
Geronimo, 13 1. & N, Dec. 680 (BIA 1971).

® See Matter of Paduano, 13 1. & N. Dec. 658 (BIA 1941).

389
